UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6444



KEVIN L. CHOICE,

                                             Plaintiff - Appellant,

          versus


COZETTE JACOBS; SPRINT TELEPHONE COMPANY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-00-1514-0-18BC)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.     Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina; Brant Mitchell Laue,
ARMSTRONG TEASDALE, L.L.P., Kansas City, Missouri, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin L. Choice, a South Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court accepting the recommendation

of the magistrate judge.   See Choice v. Jacobs, No. CA-00-1514-0-

18BC (D.S.C. Feb. 27, 2001).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2